12-3435-cv
Taggart v. Office of Inspector General

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
  RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
  ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
  OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
  ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
  APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
  CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
  COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
16th day of July, two thousand thirteen.

PRESENT:
            ROSEMARY S. POOLER,
            RAYMOND J. LOHIER, JR.,
            SUSAN L. CARNEY,
                  Circuit Judges.
_____________________________________

CYNTHIA C. TAGGART,

                             Plaintiff-Appellant,

                   v.                                                   12-3435-cv

OFFICE OF INSPECTOR GENERAL (OIG),
OFFICE OF PROFESSIONAL RESPONSIBILITY
(OPR), FEDERAL BUREAU OF INVESTIGATION
(FBI), UNITED STATES EXECUTIVE OFFICES
OF U.S. ATTORNEYS (EOUSA), OFFICE OF
INFORMATION POLICY (OIP),

                             Defendants-Appellees.

_____________________________________

Appearing for Appellant:                    Cynthia C. Taggart, pro se, West Babylon, NY
Appearing for Appellees:              Cristine Irvin Phillips (Benjamin H. Torrance, Sarah Sheive
                                      Normand, on the brief), Assistant United States Attorneys,
                                      for Preet Bharara, United States Attorney, United States
                                      Attorney’s Office for the Southern District of New York,
                                      New York, NY

      Appeal from an order of the United States District Court for the Southern District of New
York (Gardephe, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the order of the District Court is AFFIRMED.

        Appellant Cynthia C. Taggart, proceeding pro se, appeals the district court’s order
denying her motion for reconsideration, construed as brought pursuant to Federal Rule of Civil
Procedure 60(b), of its grant of summary judgment to several federal agencies on her Freedom of
Information Act (“FOIA”), Privacy Act, and Patriot Act claims. We assume the parties’
familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

         Federal Rule of Appellate Procedure 3(c) provides that “[t]he notice of appeal must . . .
designate the judgment, order, or part thereof being appealed.” Fed. R. App. P. 3(c)(1)(B).
While a notice of appeal is construed liberally, appellate jurisdiction “depends on whether the
intent to appeal from that decision is clear on the face of, or can be inferred from, the notice[] of
appeal.” New Phone Co. v. City of New York, 498 F.3d 127, 131 (2d Cir. 2007). The Court
“do[es] not have the authority to waive the jurisdictional requirements of this rule,” even where a
party waives objection to jurisdiction. Id. at 130; see also Gonzalez v. Thaler, ___ U.S. ___,
132 S. Ct. 641, 652 (2012) (reaffirming jurisdictional nature of Rule 3(c)). On its face,
Appellant’s notice of appeal challenges only the district court’s order denying reconsideration,
not its underlying grant of summary judgment. Although Appellees seek to waive any objection
on this basis, Rule 3 requirements “may not be waived because they are jurisdictional in nature.”
New Phone Co., 498 F.3d at 131. Therefore, this Court lacks jurisdiction over Taggart’s
challenge to the underlying grant of summary judgment.

         This Court reviews a district court’s denial of a motion to reconsider for abuse of
discretion. Johnson v. Univ. of Rochester Med. Ctr., 642 F.3d 121, 125 (2d Cir. 2011). “A
district court abuses its discretion when its decision rests on an error of law or a clearly
erroneous factual finding, or when its decision, though not necessarily the product of legal error
or a clearly erroneous finding of fact, cannot be located within the range of permissible
decisions.” United States v. Gonzalez, 647 F.3d 41, 57 (2d Cir. 2011). An independent review
of the record and relevant case law reveals that the district court did not abuse its discretion in
denying reconsideration. Appellant’s reference to discovery of new audiotapes of calls between
her and the Federal Bureau of Investigation is not substantiated by any evidence. Indeed, even if
it were, Taggart does not demonstrate that the Appellees’ alleged searches were deficient, or that
Appellees engaged in bad faith in withholding or redacting certain information. Instead, the
record demonstrates that the redactions occurred to protect the identity of law enforcement

                                                 2
agents, which Taggart has repeatedly reiterated she does not seek, and no public interest would
be served by disclosure. Taggart’s contention that the district court erroneously characterized
her conspiracy allegations as “delusional” similarly does not entitle her to relief, particularly
where the court did not in any fashion belittle Taggart’s claimed medical conditions. Thus,
where Taggart provided no additional evidence that the court was in error, nor demonstrated any
extraordinary circumstances that would warrant relief under Rule 60(b)(6) we affirm the district
court’s denial of reconsideration.


       We have considered all of Taggart’s remaining arguments and find them to be without
merit. Accordingly, we AFFIRM the order of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                3